     Case 2:19-cv-03134-CJC-JC Document 24 Filed 07/24/19 Page 1 of 3 Page ID #:133




                                                                             JS-5
 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
                                                        )
10                                                      ) Case No.: CV 19-03134-CJC(JCx)
                                                        )
11                                                      )
     RAFAEL ARROYO, JR.,                                )
12                                                      )
                                                        )
13
                    Plaintiff,                          )
                                                        )
14
            v.                                          )
                                                        ) ORDER GRANTING PLAINTIFF’S
15                                                      ) MOTION TO REOPEN [Dkt. 21]
     ARCP UP PORTFOLIO II, LP, et al.,                  )
16                                                      )
                                                        )
17
                    Defendants.                         )
                                                        )
18                                                      )
                                                        )
19                                                      )
                                                        )
20                                                      )
21

22

23          Before the Court is Plaintiff’s motion to reopen this action pursuant to Federal
24   Rule of Civil Procedure 60(b). (Dkt. 21.) For the following reasons, the motion is
25   GRANTED.1
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for August 5, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -1-
     Case 2:19-cv-03134-CJC-JC Document 24 Filed 07/24/19 Page 2 of 3 Page ID #:134




 1         On April 22, 2019, Plaintiff Rafael Arroyo, Jr., filed this lawsuit against
 2   Defendants ARCP UO Portfolio II, LP, ARCP GP UO Portfolio II, LLC, and Rapid Gas,
 3   Inc., asserting violations of the Americans with Disabilities Act (“ADA”) and the Unruh
 4   Civil Rights Act. (Dkt. 1 [Complaint].) Plaintiff alleges that he visited a gas station
 5   owned by Defendants in Long Beach, California, in April 2019. (Id. ¶¶ 2–5, 10.) He
 6   claims that the gas station’s paths of travel and transaction counters violate ADA
 7   accessibility standards. (Id. ¶¶ 13–17.) According to Plaintiff, these barriers denied him
 8   full and equal access to the gas station. (Id. ¶ 19.)
 9

10         On May 23, 2019, Defendants attempted to meet and confer with Plaintiff
11   regarding issues salient to a motion to dismiss his Complaint. (Dkt. 14-2 [Declaration of
12   Ara Sahelian] ¶ 2.) Plaintiff ignored the request and instead filed requests for entry of
13   default. (Id.; see also Dkts. 12–13.) The following day, Defendants filed their motion to
14   dismiss and the Clerk denied Plaintiff’s requests for entry of default. (Dkts. 14, 15.)
15   Plaintiff then failed to timely oppose Defendants’ motion to dismiss, a violation of this
16   Court’s local rules. (See generally docket entries.) On June 7, 2019, the Court granted
17   Defendants’ motion to dismiss based on Plaintiff’s failure to timely file an opposition.
18   (Dkt. 16.)
19

20         Plaintiff now moves to reopen his proceedings pursuant to Rule 60(b). (Dkt. 21.)
21   He seeks relief from Plaintiff’s counsel’s calendaring error so that the instant action may
22   be decided on the merits. Rule 60(b) allows a court to grant relief from a judgment or
23   order based on mistake, inadvertence, surprise, or excusable neglect. Fed. R. Civ. P.
24   60(b). The Supreme Court has held that “excusable neglect” extends to “negligence
25   on the part of counsel.” Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir.
26   2000); see Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395
27   (1993). In determining whether neglect is excusable, the Court considers at least four
28   factors: (1) the danger of prejudice to the opposing party, (2) the length of the delay

                                                   -2-
     Case 2:19-cv-03134-CJC-JC Document 24 Filed 07/24/19 Page 3 of 3 Page ID #:135




 1   and its potential impact on the proceedings, (3) the reason for the delay, and (4)
 2   whether the movant acted in good faith. Bateman, 231 F.3d at 1223–24.
 3

 4         The relevant factors support granting Rule 60(b) relief. The prejudice to
 5   Defendants is minimal. They may refile their motion to dismiss so it is decided on the
 6   merits. Since the motion was scheduled to be heard on June 24, 2019, the delay and
 7   impact on proceedings are slight. The reason for Plaintiff’s delay was a simple
 8   calendaring error by Plaintiff’s counsel. Counsel avers that it had every intention of
 9   filing an opposition, that the opposition had already been drafted, and that he
10   honestly believed it was not yet due. (Dkt. 21-2 [Declaration of Chris Carson] ¶ 3.)
11   After the Court granted Defendants’ motion to dismiss, Plaintiff sought leave to file a
12   late opposition. (Dkt. 18.) When the Court denied his request, (see Dkt. 19), he
13   promptly filed the instant motion to reopen. There is no indication of bad faith on
14   the part of Plaintiff.
15

16         Accordingly, Plaintiff’s motion to reopen is GRANTED. The Court VACATES
17   the June 7, 2019 Order dismissing Plaintiff’s claims on procedural grounds. (Dkt. 16.)
18   Defendant shall refile its motion to dismiss, if any, by Monday, July 29, 2019. The
19   Court reminds Plaintiff’s counsel to adhere to the Local Rules.
20

21

22         DATED:        July 24, 2019
23

24                                                __________________________________
25                                                      CORMAC J. CARNEY
26                                                UNITED STATES DISTRICT JUDGE
27

28


                                                 -3-
